Pratt, J.
The controlling question is well discussed in the opinion of the surrogate, and his decision is correct.
The respondent is not shown to be in any manner responsible for the devastavit.
The most that can be said against her is that she failed to exercise any supervision of the proceedings of her co-administrator.
Under the settled rules she was not required to investigate his action.
It appears clearly that she had full confidence in his capacity and integrity, and his position at the bar and in the community afford abundant justification for her favorable opinion.
The decree of the surrogate is affirmed, with costs.
Barnard, P. J., and Dykman, J., concur.